DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/9/2021
Claims 8, 13, and 22 are amended.
Claims 1-7, 9-10, and 18-21 are cancelled.
Claims 8, 11-17, and 22 are pending.
The Examiner withdraws the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter due to Applicant’s amendment filed 6/9/2021.
The Applicant has overcome the rejection of claims 8-17 and 22 under 35 USC 112(b) for being indefinite by amending the claims in the reply filed 6/9/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claims 8, 13, and 22 filed 6/9/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 11-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2013/0136818) as evidenced by Silaplane (“Silaplane® (Reactive Silicones)”).
Regarding claims 8, 13, and 22, Uehara discloses a resin mold for nanoimprinting (abstract) comprising:
a mold (Fig. 1) comprising a resin layer (3; equivalent to a die structure) formed from a layer of a copolymer of a macromonomer and a polymerizable monomer (Paragraph 45; equivalent to a die material) consisting essentially of 20 parts silicone macromonomer Silaplane FM-7711 (Example 6; Paragraph 138) and 80 parts methyl methacrylate (see Table 2; Paragraph 138) (consists essentially of the copolymer of FM-7711 and methyl methacrylate), the silicone macromere FM-7711 is a bifunctional silicone-based macromonomer having methyl methacrylate groups at both ends of the molecule (paragraph 138), the resin molding having a water contact angle of 110° (see Table 2 on Page 9; equivalent to a hydrophobic die material).
However, Uehara does not explicitly teach the die material is a linear silicone, the die material of being deformable and having an E-Modulus less than 10,000 MPa, an adhesion between an embossing material and the die structure is less than 2.5 J/m2, the die material is impermeable to molecules of the embossing material, and the die material has a roughness that is less than 1 µm. 
	Regarding the claim limitation “the die material consists essentially of one or more linear silicones,” the reaction between methyl methacrylate and FM-7711 will produce a linear acrylate silicone. As evidenced by Silaplane, bi-terminal (bifunctional) polydimethylsiloxanes, including FM 7711, form 

    PNG
    media_image1.png
    254
    904
    media_image1.png
    Greyscale

	Regarding the claim limitations “the die material of being deformable and having an E-Modulus less than 10,000 MPa,” “an adhesion between an embossing material and the die structure is less than 2.5 J/m2,” “the die material is impermeable to molecules of the embossing material,” and the die material has a roughness that is less than 1 µm” Uehara discloses the same composition as recited in claims 8 and 22 and discloses the same process as recited in claim 13. Therefore, Uehara’s resin layer is expected to be deformable, having an E-Modulus of less than 10,000 MPa, have an adhesion between an embossing material less than 2.5 J/m2, be impermeable to molecules of the embossing material, and have a roughness less than 1µm. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
	Moreover, the limitations “embossing material” and “hydrophobic embossing material” have been interpreted as a material worked upon which not limit the apparatus claims. “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115. 
	Lastly, Uehara’s resin layer is further expected to have a roughness less than 1µm because Uehara discloses the resin mold is used for nanoimprinting (Paragraph 1) to the 10 nm-level (Paragraph 2) with a pattern having a spacing of 50-500 nm (Paragraph 68). Having a surface roughness of greater than 1µm (1000 nm) would severely impact the shape of the end product. 
Regarding claim 11 and 14
Regarding claims 12 and 15-17, Uehara discloses the resin mold has a high transparency (paragraph 51) with a light transmittance of 82% at 365 nm (Table 2 on Page 9). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 














Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743